DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 16/949,470 filed on 9 August 2022.
Claim 10 has been canceled
Claims 9 and 17 have been amended. 
Claims 1-9 and 11-20 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 112:

Claims 9, 11-13, 15, 17-18 and 20 stand rejected under 35 U.S.C. 112 second paragraph, (in view of 6" paragraph) as being indefinite.

Applicant’s amendments are sufficient to overcome to the § 112 rejections of record. These rejections have been withdrawn.

B. Claim Rejections – 35 U.S.C. § 101:

Claims 1-2, 8-13, 18, and 25-29 stand rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 

1. Applicant argues that the claimed invention is not directed to an abstract idea.

Examiner respectfully disagrees. In the instant case, claim 1 is directed towards recording/detecting consumer movement/behavior patterns in relation to a commercial activity  (e.g., “economic or commercial practice and/or concept”). Claim 1 is directed to the abstract idea of applying rules and/or instructions to facilitate the correlation of a person’s behavior movement with consumer/commercial activity in an automated manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites: “receiving, …, motion data …; determining, …, an activity that corresponds to the motion data; increasing, …, a counter for the activity every time the activity occurs; determining, …, if the counter is greater than or equal to a threshold value that is associated with a product used during the activity; and transmitting, …, a repurchase order of the product associated with the activity when the counter is greater than or equal to the threshold value”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Applicant’s argument is therefore unpersuasive.

2. Applicant argues that the claimed invention integrates the exception into a practical application of the exception.

Examiner respectfully disagrees. This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “computer”, “wearable device”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of applying rules and/or instructions to facilitate the correlation of a person’s behavior movement with consumer/commercial activity in an automated manner. Applicant’s argument is therefore unpersuasive.

3. Applicant argues that the claimed invention provides an improvement in computer-related technology as well as an improvement to the field of wearable devices to determine an activity based on motion data from the wearable device.

Examiner respectfully disagrees. In the instant application, there is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Applicant’s argument is therefore unpersuasive. 

4. Applicant argues that the claimed invention amounts to significantly more than the judicial exception as an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.

Examiner respectfully disagrees. In the instant application, whereas the additional elements comprise the use of generic computer components (i.e., “computer”, “wearable device”), that does not amount to significantly more when considered individually, when combined an inventive concept is not found in the conventional and generic arrangement of the additional element, i.e., mere use of the devices described as intermediaries, which are applied to carry out the abstract idea of applying rules and/or instructions to facilitate the correlation of a person’s behavior movement with consumer/commercial activity in an automated manner, which also does not amount to significantly more than the abstract idea itself. Thus the recited generic computer components perform no more than their basic computer functions. 

In the decision regarding BASCOM, while the court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, when combined, an inventive concept was found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features  specific to each end user (note that the term “inventive concept” is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception).

In the instant application, there is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained.

C. Claim Rejections – 35 U.S.C. §§ 102/103:

Claims 1-4, 8-12, and 16-17 stand rejected under 35 U.S.C. 103 as being anticipated by Kuriyama et al. (U.S. 2011/137836).

Claims 5-7, 13-15 and 18-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Calderon et al. (U.S. 2015/0310412).


1. Applicant argues that the cited references do not teach or suggest the limitation features recited in claim 1 comprising:

increasing, by the computer, a counter for the activity every time the activity occurs;

determining, by the computer, if the counter is greater than or equal to a threshold value that is associated with a product used during the activity; and

transmitting, by the computer, a repurchase order of the product associated with the activity when the counter is greater than or equal to the threshold value.

Examiner respectfully disagrees. The claim limitations recited are sufficiently disclosed and/or taught by the cited references as follows:

(Kuriyama, [FIG. 11: “Action State”; “Action Count”) – discloses means for counting (counter) the number of times a particular action occurs.

(Kuriyama, [FIG. 14: “Action Count (Count/Minute”) – discloses means for counting (counter) the number of times a particular action occurs.

(Kuriyama, ¶¶[0014]: “… obtaining, by the computer, an action count … extracting, by the computer, a plurality of points of change in time … estimating, by the computer, details of an activity that is done by the person… ”) – discloses wherein a counter obtains the frequency of occurrences of a particular action. 

(Kuriyama, ¶¶[0080]: “… the number of times the filtered scalar of the acceleration reaches a given threshold … The zero cross count within the given time interval is then obtained as the action count… ”) – discloses wherein a threshold is used as a measure of data activity.

(Kuriyama, ¶¶[0064]: “The activity detail analyzing module 300 uses given determination rules … to determine action details from a combination of the action count in data compiled for every minute …”) – discloses wherein a particular event or activity associated with the action count is determined based on a determination rule.

(Kuriyama, ¶¶[0003]: “… thus recommend products that have been purchased … ”) – discloses possible applications/uses related to the recording and monitoring of a person/s activity details which may include commercial (purchase) activity.

Based on the above disclosures, the above limitation is clearly taught/suggested. The limitations for the claims above as written, do not differentiate from the disclosures described above and are therefore interpreted broadly. The Office thus asserts that the above argued features are sufficiently disclosed by the cited reference(s) in view of the current language of the claim recitation.

Independent claims 9 and 17 have similar limitations as claim 1, and are rejected for at least the forgoing reasons. Claim 11-16 depends on claim 9 and claims 18-20 depends on claim 17 and are therefore rejected for at least the foregoing reasons.

The rejection is therefore maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed towards recording/detecting consumer movement/behavior patterns in relation to a commercial activity  (e.g., “economic or commercial practice and/or concept”). Claim 1 is directed to the abstract idea of applying rules and/or instructions to facilitate the correlation of a person’s behavior movement with consumer/commercial activity in an automated manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites: “receiving, …, motion data …; determining, …, an activity that corresponds to the motion data; increasing, …, a counter for the activity every time the activity occurs; determining, …, if the counter is greater than or equal to a threshold value that is associated with a product used during the activity; and transmitting, …, a repurchase order of the product associated with the activity when the counter is greater than or equal to the threshold value”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “computer”, “wearable device”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of applying rules and/or instructions to facilitate the correlation of a person’s behavior movement with consumer/commercial activity in an automated manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of applying rules and/or instructions to facilitate the correlation of a person’s behavior movement with consumer/commercial activity in an automated manner using computer technology (e.g. “computer”, “wearable device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 1 is not patent eligible.

Independent claim 9 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 9 corresponds to the subject matter of claim 1 in terms of a computer program product. Therefore the reasoning provided for claim 1 applies to claim 9 accordingly.

Independent claim 17 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 17 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 17 accordingly.

Dependent claims 2-8, 10-16, and 18-20 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

The step(s) recited are a further refinement of methods of organizing human activity – – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and/or rules/instructions of the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 102  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective Filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriyama et al., US 2011/0137836 A1 (“Kuriyama”).

Re Claim 1: (Original) Kuriyama discloses a method for repurchasing products, the method comprising: 

receiving, by a computer, motion data from a wearable device; (Abstract; FIG. 2)

determining, by the computer, an activity that corresponds to the motion data; (FIG. 5: S7; ¶¶[0002-0003, 0014, 0059])

increasing, by the computer, a counter for the activity every time the activity occurs; (FIGs. 11, 14; ¶[0014])

determining, by the computer, if the counter is greater than or equal to a threshold value that is associated with a product used during the activity; (FIG. 16: S52; ¶[0080])

transmitting, by the computer, a repurchase order of the product associated with the activity when the counter is greater than or equal to the threshold value. (¶¶[0003, 0064])
Re Claim 2: (Original) Kuriyama discloses the method of claim 1. Kuriyama further teaches:

wherein the motion data includes horizontal motion data, vertical motion data, rotational motion data, and tilting motion data collected form motion sensor installed in the wearable device. (Abstract; FIG. 2)
Re Claim 3: (Original) Kuriyama discloses the method of claim 1. Kuriyama further teaches:

receiving, by the computer, data from a clock on the wearable device; and 

wherein the determining an activity that corresponds to the motion data is further based on the received data from the clock. 
(¶[0054])

Re Claim 4: (Original) Kuriyama discloses the method of claim 1. Kuriyama further teaches:

receiving, by the computer, data from a connected appliance; and 

wherein the determining an activity that corresponds to the motion data is further based on the received data from the connected appliance. 

(Abstract; FIG. 2; ¶[0054])
Re Claim 8: (Original) Kuriyama discloses the method of claim 1. Kuriyama further teaches:

wherein threshold value is based on the amount of uses of the product. (¶¶[0014, 0062])
Re Claim 9: (Currently Amended) Claim 9, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 9 is rejected in the same or substantially the same manner as claim 1.

Re Claim 10: (Canceled)

Claim 10, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 2.

Re Claim 11: (Original) Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 3.

Re Claim 12: (Original) Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 4.

Re Claim 16: (Original) Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 8.

Re Claim 17: (Currently Amended) Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 1.


Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 13-15, and 18-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kuriyama et al., US 2011/0137836 A1 (“Kuriyama”), in view of Calderon et al., US 2015/0310412 A1 (“Calderon”).

Re Claim 5: (Original) Kuriyama discloses the method of claim 1. However, Kuriyama doesn’t explicitly disclose:

retrieving, by the computer, a user preference as how the user would like to repurchase products. 
Calderon, however, makes this teaching in a related endeavor (Abstract; FIG. 4: 404; ¶¶[0016, 0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Calderon with the invention of Kuriyama as disclosed above, for the motivation of enabling a consumer to manage his/her purchasing related activities in an efficient/organized manner.

Re Claim 6: (Original) Kuriyama in view of Calderon discloses the method of claim 5. Kuriyama doesn’t explicitly disclose: 

wherein the user preference is that the user would like to see multiple price points for the product. 
Calderon, however, makes this teaching in a related endeavor (Abstract; FIG. 4: 404; ¶¶[0016, 0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Calderon with the invention of Kuriyama as disclosed above, for the motivation of enabling a consumer to manage his/her purchasing related activities in an efficient/organized manner.

Re Claim 7: (Original) Kuriyama in view of Calderon discloses the method of claim 6. Kuriyama doesn’t explicitly disclose: 

receiving, by the computer, a plurality of different price points for the product from one or more stores; 

displaying, by the computer, the product at the plurality of different price points; 

receiving, by the computer, the user selection of the product for purchase; and 

wherein the transmitted product repurchase ordered is at the user selected price point. 
Calderon, however, makes this teaching in a related endeavor (Abstract; FIG. 4: 404; ¶¶[0016, 0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Calderon with the invention of Kuriyama as disclosed above, for the motivation of enabling a consumer to manage his/her purchasing related activities in an efficient/organized manner.

Re Claim 13: (Original) Claim 13, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 13 is rejected in the same or substantially the same manner as claim 5.

Re Claim 14: (Original) Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 6.

Re Claim 15: (Original) Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 7.

Re Claim 18: (Original) Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 5.

Re Claim 19: (Original) Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 6.

Re Claim 20: (Original) Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 7.




Conclusion

Claims 1-9 and 11-20 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692